DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Response
The Preliminary Response to Notice to File Missing Parts filed on 06/17/2020 has been entered.  
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed on 06/17/2020 concerning the Notice to File Missing have been considered and the Preliminary Response has been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-19 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Sheng Liu, Hong Hua, S. Liu, and Dewen Cheng titled A Novel Prototype for an Optical See-Through Head-Mounted Display with Addressable Focus Cues, hereinafter Liu.
Liu describes an optical see-through head-mounted display used for augmented reality, refer to Fig. 1 reproduced on the following page.

    PNG
    media_image1.png
    593
    796
    media_image1.png
    Greyscale

	An analysis of Liu and claims 1 and 15 follows.
	Claim 1:
	1. A mixed reality system (Liu:  augmented reality environment.) comprising: 
	a display positioned relative to a user's eye (Liu:  FIG. 1, Microdisplay, refer to sections 1.2 Contribution and 2 SYSTEM SETUP.); 
	at least one variable focus lens positioned at an exit pupil of the display (Liu:    FIG. 1, Lens shown is a variable focusing lens, refer to sections 1.2 Contribution, 2 SYSTEM SETUP, and 3 EXPERIMENTS, and section 3 states (emphasis added):
“3 EXPERIMENTS
Indicated in Fig. 3, the addressability of the focus cues in the
see-through HMD prototype is determined by the ways to
address the liquid lens. In this section, we explore two
operation modes—variable single-focal plane mode and
time-multiplexed multi-focal plane mode. In a variable
single-focal plane mode, for example, the voltage applied to
the liquid lens can be dynamically adjusted through a user
interface to focus the display at different focal distances,
from infinity to as close as 8 diopters. This operation mode
meets specific application needs, for instance, to match the
accommodation cue of virtual and real objects in mixed and
augmented realities. In a multi-focal plane mode, the liquid
lens may be fast-switched between multiple driving
voltages, to provide multiple focal distances, such as I’’
and II’’ in Fig. 1, time-sequentially. Synchronized with the
focal plane switching, the graphics card and microdisplay
are updated accordingly to render virtual objects at
distances matching with the rendered focus cues of the
HMD. The faster the response speed of the liquid lens and
the higher the refresh rate of the microdisplay device are,
the more focal planes can be presented at a flicker-free rate.
As indicated in Fig. 3b, in the multi-focal plane mode, the
dioptric spacing between adjacent focal planes and the
overall range of accommodation cues can be controlled by
changing the voltage applied to the liquid lens. Switching
among various mutlifocal plane settings, or between the
vari-focal plane and the multi-focal plane modes, does not
require any hardware modifications. Such unique capabilities
enable the flexible management of focus cues suited for
a variety of applications, which desire either focal planes
spanning a wide depth range or dense focal planes within a
relatively smaller depth range for better accuracy.”.);  and 
	a visual combiner positioned at an exit pupil of the at least one variable focus lens and in front of a user's eye (Liu:  FIG. 1, beam splitter BS, refer to sections 1.2 Contribution and 2 SYSTEM SETUP.).  
	Claim 15:
15. The mixed reality system of claim 1, in which the display is selected from the group consisting of: 
liquid crystal display (LCD), flexible organic liquid crystal display (OLCD), non-flexible OLCD, liquid crystal on silicon (LCOS), and ferroelectric liquid crystal on silicon (FLCOS).  
This claim’s list of displays is a Markush type of list, thus, a reference with at least one of the listed displays covers at least one of the claimed alternatively listed displays, refer to MPEP 2117 Markush Claims [R-10.2019], 2173.05(h) Alternative Limitations [R-10.2019], and 803.02 Election of Species Requirements – Markush Claims [R-10.2019].
Liu describes in section 3.2.3 Discussions: “Alternative high-speed display technologies, such as the digital micromirror device (DMD) and ferroelectric liquid crystal on silicon (FLCOS) displays, should also be considered for future system developments.” and describes in section 5 CONCLUSION AND FUTURE WORK “We also plan to explore many candidate technologies, such as high refresh rate DMD or FLCOS displays as well as high-speed liquid lens or liquid crystal lens, to the development of the time-multiplexed multi-focal plane HMD at flicker-free rate.”
Thus, Liu’s described ferroelectric liquid crystal on silicon (FLCOS) display covers the claimed liquid crystal display (LCD), liquid crystal on silicon (LCOS), ferroelectric liquid crystal on silicon (FLCOS) as well as at least suggesting the use of the remaining displays, flexible organic liquid crystal display (OLCD) and non-flexible OLCD, in the claimed list which would be subject to further examination if the claim were amended to exclude the clearly taught displays.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Sheng Liu, Hong Hua, S. Liu, and Dewen Cheng titled A Novel Prototype for an Optical See-Through Head-Mounted Display with Addressable Focus Cues, hereinafter Liu, in view of the article by Praneeth Chakravarthula, David Dunn, Kaan Aksit and Henry Fuchs titled FocusAR: Auto-focus Augmented Reality Eyeglasses for both Real World and Virtual Imagery, hereinafter Chakravarthula. 
	An analysis of Liu in view of Chakravarthula and claims 2, 16, and 18 follows.
	Claim 2:
	2. The mixed reality system of claim 1, wherein the visual combiner is a semi-reflective controllable surface.  
Liu describes an optical see-through head-mounted display used for augmented reality, refer to Fig. 1 reproduced on the following page.

    PNG
    media_image1.png
    593
    796
    media_image1.png
    Greyscale

However Liu is silent as to the claimed “wherein the visual combiner is a semi-reflective controllable surface”.
Chakravarthula describes an optical see-through head-mounted display used for augmented reality, refer to Fig. 5 reproduced on the following page, and Chakravarthula describes a dynamically adjustable deformable semi-reflective membrane which covers the claimed “wherein the visual combiner is a semi-reflective controllable surface”.

    PNG
    media_image2.png
    820
    877
    media_image2.png
    Greyscale

Refer to section 5.1.2 Internal Display for Augmented Imagery which states in the first paragraph (emphasis added):
“Our internal display is a more refined system from the varifocal display
Presented in Dunn et al. 2017 [7–9]. It relies on the technique of 
adjusting optical depth of a virtual image by dynamically adjusting the 
optical power of a semi-reflective membrane to match the gaze of a user. 
With respect to Dunn et al. 2017, we also have improved the form-factor
of the internal display in our version. Our new prototype is based on the 
same optical configuration, with improvements in optical quality and 
form-factor which have lead to a much smaller head-mounted volume 
(5.5 x 12.5 x 15.2 cm).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Liu’s beam splitter BS with Chakravarthula’s dynamically adjustable deformable semi-reflective membrane since both are performing the same function of reflecting the virtual image into the real image having the same predictable results.  KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	Claim 16:
	16. The mixed reality system of claim 1, further comprising: 
	at least a pair of cameras positioned near the user's eye, wherein the at least a pair of cameras tracks a user's pupil to determine a focal point and a focal depth of the user's eye.
	Liu describes an optical see-through head-mounted display used for augmented reality, refer to Fig. 1 reproduced above, and describes various eye tracker in section 3.1 Vari-focal Plane Display first paragraph which states:
“Operating the system under the variable single-focal plane
mode allows for the dynamic rendering of accommodation
cue, which may vary with the viewer’s PoI in the viewing
volume. The interaction between the user and the virtual
display may be established through either a handheld
input device or a 3-D eyetracker that is capable of tracking
the convergence point of the left and right eyes in a 3-D
space. A handheld device offers an easy and robust control
of slowly changing PoI, but lacks the ability to respond to
rapidly updating PoI in a pace comparable to the speed of
moderate eye movements. An eyetracker interface, which
may be applicable for virtual displays graphically rendered
with the depth-of-field effects [34], enables a synchronized
action between the focus cues of the virtual images and the
viewer’s eye movements, but it adds system complexity
and lacks robustness. We adopted a handheld device, e.g.,
SpaceTraveler (3-DConnexion, Inc.) as shown in Fig. 2c, for
manipulating the accommodation cue of the display in a 3-
D space.”.
	However, Liu is silent to but highly suggestive of the claimed “at least a pair of cameras tracks a user's pupil to determine a focal point and a focal depth of the user's eye”.
	Chakravarthula describes an optical see-through head-mounted display used for augmented reality, refer to Fig. 5 reproduced above, and Chakravarthula describes in section 4 eye tracking utilizing binocular eye gaze tracking used to determine the depth of an object of interest which covers the claimed “at least a pair of cameras positioned near the user's eye, wherein the at least a pair of cameras tracks a user's pupil to determine a focal point and a focal depth of the user's eye.”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Liu’s eye tracker with Chakravarthula’s eye tracker since both are performing the same function of eye tracking having the same predictable eye tracking results used for the same to determine a focal point and a focal depth of the user's eye.  KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 18:
Claim 18 is similar to dependent claim 16 and its parent claim 1 and is rejected for similar reasons.
18. A method for adjusting the focus of a virtual image to match the focus of a real world object as the human eye varies its focal point (Liu:  augmented reality environment with adjusting the focus of a virtual image based on human eye, refer to section 3.1 Vari-focal Plane Display discussion of using 3-D eyetracker to control the variable focus lens.), comprising: 
	projecting a virtual image from a display onto a variable focus lens (Liu:  FIG. 1, Lens shown is a variable focusing lens, refer to sections 1.2 Contribution, 2 SYSTEM SETUP, and 3 EXPERIMENTS, and section 3 states (emphasis added):
“3 EXPERIMENTS
Indicated in Fig. 3, the addressability of the focus cues in the
see-through HMD prototype is determined by the ways to
address the liquid lens. In this section, we explore two
operation modes—variable single-focal plane mode and
time-multiplexed multi-focal plane mode. In a variable
single-focal plane mode, for example, the voltage applied to
the liquid lens can be dynamically adjusted through a user
interface to focus the display at different focal distances,
from infinity to as close as 8 diopters. This operation mode
meets specific application needs, for instance, to match the
accommodation cue of virtual and real objects in mixed and
augmented realities. In a multi-focal plane mode, the liquid
lens may be fast-switched between multiple driving
voltages, to provide multiple focal distances, such as I’’
and II’’ in Fig. 1, time-sequentially. Synchronized with the
focal plane switching, the graphics card and microdisplay
are updated accordingly to render virtual objects at
distances matching with the rendered focus cues of the
HMD. The faster the response speed of the liquid lens and
the higher the refresh rate of the microdisplay device are,
the more focal planes can be presented at a flicker-free rate.
As indicated in Fig. 3b, in the multi-focal plane mode, the
dioptric spacing between adjacent focal planes and the
overall range of accommodation cues can be controlled by
changing the voltage applied to the liquid lens. Switching
among various mutlifocal plane settings, or between the
vari-focal plane and the multi-focal plane modes, does not
require any hardware modifications. Such unique capabilities
enable the flexible management of focus cues suited for
a variety of applications, which desire either focal planes
spanning a wide depth range or dense focal planes within a
relatively smaller depth range for better accuracy.”.); 
determining, using tracking data collected from a camera, a focal point and a focal depth of the human eye viewing the real world object (Liu:  silent as to the determining.); and 
	adjusting the variable focus lens, using the focal point and the focal depth of the human eye, to match the focus of the virtual image with the focus of the real world object (Liu:  FIG. 5, refer to section 3.1 Vari-focal Plane Display.).  
	Liu describes an optical see-through head-mounted display used for augmented reality, refer to Fig. 1 reproduced above, and describes various eye tracker for controlling the variable focus lens in section 3.1 Vari-focal Plane Display first paragraph which states:
“Operating the system under the variable single-focal plane
mode allows for the dynamic rendering of accommodation
cue, which may vary with the viewer’s PoI in the viewing
volume. The interaction between the user and the virtual
display may be established through either a handheld
input device or a 3-D eyetracker that is capable of tracking
the convergence point of the left and right eyes in a 3-D
space. A handheld device offers an easy and robust control
of slowly changing PoI, but lacks the ability to respond to
rapidly updating PoI in a pace comparable to the speed of
moderate eye movements. An eyetracker interface, which
may be applicable for virtual displays graphically rendered
with the depth-of-field effects [34], enables a synchronized
action between the focus cues of the virtual images and the
viewer’s eye movements, but it adds system complexity
and lacks robustness. We adopted a handheld device, e.g.,
SpaceTraveler (3-DConnexion, Inc.) as shown in Fig. 2c, for
manipulating the accommodation cue of the display in a 3-
D space.”.
	However, Liu is silent to but highly suggestive of the claimed “determining, using tracking data collected from a camera, a focal point and a focal depth of the human eye viewing the real world object;”.
	Chakravarthula describes an optical see-through head-mounted display used for augmented reality, refer to Fig. 5 reproduced above, and Chakravarthula describes in section 4 eye tracking utilizing binocular eye gaze tracking used to determine the depth of an object of interest which covers the claimed “determining, using tracking data collected from a camera, a focal point and a focal depth of the human eye viewing the real world object;”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Liu’s eye tracker with Chakravarthula’s eye tracker since both are performing the same function of eye tracking having the same predictable eye tracking results used for the same determination of a focal point and a focal depth of the human eye .  KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the article by Sheng Liu, Hong Hua, S. Liu, and Dewen Cheng titled A Novel Prototype for an Optical See-Through Head-Mounted Display with Addressable Focus Cues, hereinafter Liu, in view of Border et al., US Patent Application Publication No. 2017/0242250, hereinafter Border.
	An analysis of Liu in view of Border and claim 11 follows.
	Claim 11:
	11. The mixed reality system of claim 1, wherein the visual combiner is a semi- transparent surface comprising: 
	a removable opaque cover positioned at the entrance pupil of the visual combiner.  
	Liu is silent as to the claimed removable opaque cover, however, is suggestive of this in view of section 4.2 paragraph 1 which states (emphasis added):
“The major purpose of the accommodative response measurements
is to quantify accommodative response of the
HVS to the depth cues presented through our display
prototype. In this experiment, the accommodative responses
of the eye were measured by a near-infrared
(NIR) autorefractor (RM-8000B, Topcon). The autorefractor
has a measurement range of the refractive power from _20
to 20 diopters, a measurement speed of about 2 s, and an
RMS measurement error of 0.33 diopter. The eye relief of
the autorefractor is about 50 mm. In the objective measurement,
the autorefractor was placed right in front of the BS so
that the exit pupil of the autorefractor coincides with that of
the see-through HMD prototype. Throughout the data
acquisition procedure, the ambient lights were turned off
to prevent their influences on accommodation responses.”
Border describes in paragraph [0085] (emphasis added):
[0085] Another aspect of the present disclosure relates to a system adapted to quickly convert from a see-through system to a non-see-through or very low transmission see-through system for a more immersive user experience. The conversion system may include replaceable lenses, an eye cover, and optics adapted to provide user experiences in both modes. The outer lenses, for example, may be ‘blacked-out’ with an opaque cover 1412 to provide an experience where all of the user's attention is dedicated to the digital content and then the outer lenses may be switched out for high see-through lenses so the digital content is augmenting the user's view of the surrounding environment. Another aspect of the disclosure relates to low transmission outer lenses that permit the user to see through the outer lenses but remain dark enough to maintain most of the user's attention on the digital content. The slight see-through can provide the user with a visual connection to the surrounding environment and this can reduce or eliminate nausea and other problems associated with total removal of the surrounding view when viewing digital content.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Liu’s turning the ambient light’s off with 
Border’s opaque cover 1412 positioned at the entrance pupil of the visual combiner
 since both are performing the same function of eye tracking having the same predictable ambient light reducing results.  KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chakravarthula et al., US Patent Application Publication No. 10,319,154, 
  corresponds to the Chakravarthula article applied above.
Allowable Subject Matter
Claim 17 is allowed.
Claims 3-10, 12-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 3-9 and 12:
	The prior art of record fails to teach or suggest in the context of independent clam 1 and dependent claim 3 “at least one fixed focus lens positioned at an entrance pupil of the variable focus lens; and wherein the at least one variable focus lens is positioned at an exit pupil of the at least one fixed focus length lens”.
	Claims 10:
	The prior art of record fails to teach or suggest in the context of independent clam 1 and dependent claim 10 “wherein more than one variable focus lenses are positioned in a series at the exit pupil of the display; and the at least one visual combiner is positioned at an exit pupil of a last variable focus lens of the series and in front of a user's eye”.
	Claims 13 and 14:
	The prior art of record fails to teach or suggest in the context of independent clam 1 and dependent claim 13 “at least one fixed focus lens positioned at the second end of the at least one prism, wherein the fixed focus lens is positioned at the entrance pupil of the at least one variable focus lens; and wherein the at least one variable focus lens is positioned at the exit pupil of the at least one fixed focal length lens”.
	Claim 17:
	The prior art of record fails to teach or suggest in the context of independent clam 17 “reflecting the digital image off of a variable reflective mirror into the user's eye; 
controlling, using the variable reflective mirror, a viewable space to pass the real objects through the mixed reality system”.
	Claims 19:
	The prior art of record fails to teach or suggest in the context of independent clam 18 and dependent 19 “adjusting a transparent quality of a variable reflective mirror to change whether the real world objects are viewable to the human eye”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613